Citation Nr: 0504549	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  04-36 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to April 19, 2002, for 
the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for tinnitus, 
effective April 19, 2002.  The veteran perfected an appeal of 
the effective date assigned for the grant of service 
connection.  For good cause shown, the veteran's motion for 
advancement on the Board's docket has been granted.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).


FINDING OF FACT

The veteran did not submit any claim for service connection 
for tinnitus prior to April 19, 2002.


CONCLUSION OF LAW

Entitlement to an effective date prior to April 19, 2002, for 
the grant of service connection for tinnitus is not shown as 
a matter of law.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an effective date 
in March 1998 for the grant of service connection for 
tinnitus because that is when he claimed service connection 
for hearing loss.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA has issued a regulation to implement the provisions of the 
VCAA, which is codified at 38 C.F.R. §3.159 (2004).  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  
The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that failure to comply with the 
VCAA is not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  In addition, a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide a VCAA notice if, based on the facts of 
the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium).  As discussed below, the 
veteran is not entitled to an earlier effective date as a 
matter of law.  The Board finds, therefore, that failure to 
provide him a VCAA notice is not prejudicial to his appeal.

Relevant Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2004).

Analysis

The evidence shows that in March 1998 the veteran submitted a 
formal application for VA compensation benefits in which he 
stated that the claim was made for bilateral hearing loss.  
His representative also submitted a memorandum in March 1998 
in which he indicated that the veteran was claiming service 
connection for hearing loss.  Neither the memorandum nor the 
formal application included any reference to tinnitus, 
ringing in the ears, a "cricket sound" in the ears, or any 
other audiological abnormality.

The RO provided the veteran a VA otolaryngology examination 
in August 1998, in which the examiner found that the veteran 
had not made any complaints of tinnitus.  The veteran also 
underwent a VA audiometric examination in August 1998, which 
does not make any reference to any complaints of tinnitus, 
ringing in the ears, or a "cricket sound" in the ears.  The 
audiometric and otolaryngology examinations resulted in a 
diagnosis of hearing loss, which the physician found to be 
related to the veteran's noise exposure in service.

Adjudication of the March 1998 claim was delayed, and in 
August 2001 the veteran submitted an additional formal 
application for compensation benefits.  In describing the 
disability for which he was seeking benefits the veteran 
stated only "hearing loss."  He did not indicate that he 
was claiming benefits for any other ear abnormality.

The veteran's VA treatment records disclose that on April 19, 
2002, he underwent a VA audiology evaluation in order to 
obtain evidence in support of his claim.  In that evaluation 
he reported having experienced exposure to loud noise in 
service, and having had long-standing, nearly constant 
tinnitus.  The audiologist provided the opinion that the 
sensorineural portion of the veteran's hearing loss, and the 
tinnitus, were at least as likely as not related to military 
noise exposure.

In the April 2003 rating decision here on appeal, the RO 
granted service connection for bilateral hearing loss, rated 
as non-compensable, effective March 3, 1998.  The RO also 
accepted the April 2002 VA treatment record as an informal 
claim for service connection for tinnitus.  The RO granted 
service connection for tinnitus and assigned a 10 percent 
rating for the disability, effective with the date of the 
April 19, 2002, treatment record.

The veteran contends that he is entitled to an effective date 
in March 1998 for the grant of service connection for 
tinnitus because that is when he initially submitted his 
claim to VA for hearing loss.  A claim for service connection 
for hearing loss does not, however, equate to a claim for 
service connection for tinnitus; they are distinct 
disabilities.  In order to constitute a claim for service 
connection for tinnitus, his statements and claims prior to 
April 2002 had to have identified that benefit as being 
sought.  38 C.F.R. § 3.155 (2004).  All of his claims and 
statements prior to April 2002 referred specifically to 
hearing loss, and cannot be reasonably construed as claims 
for service connection for tinnitus.  In addition, none of 
the evidence dated prior to April 2002 indicated that the 
veteran had tinnitus.  See EF v. Derwinski, 1 Vet. App. 324, 
326 (1991) (VA must liberally construe all of the veteran's 
pleadings and address all issues that are reasonably raised); 
but see Talbert v. Brown, 7 Vet. App. 352, 356 (1995) ("The 
'liberal reading' requirement does not require the Board to 
conduct an exercise in prognostication, but only requires 
that it consider all issues reasonably raised.").

In order to be entitled to an effective date prior to April 
19, 2002, for the grant of service connection for tinnitus, 
the evidence must show that the veteran submitted a claim, 
either formal or informal, for that benefit.  That is not the 
case; he did not submit any claim for service connection for 
tinnitus prior to April 19, 2002.  For that reason the Board 
has determined that entitlement to an effective date prior to 
April 19, 2002, for the grant of service connection for 
tinnitus is not shown as a matter of law.  See Shields v. 
Brown, 8 Vet. App. 346, 349 (1995) (an earlier effective date 
cannot be granted in the absence of statutory authority, 
which requires the filing of a claim).


ORDER

The appeal to establish entitlement to an effective date 
prior to April 19, 2002, for the grant of service connection 
for tinnitus is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


